Order reversed on the law, without costs of this appeal to any party, and motion for summary judgment denied, without costs. Memorandum: The order appealed from grants plaintiff’s motion for summary judgment. Such an order can be granted only if there is no triable issue of fact. While in this ease it appears that neither the claim department of plaintiff nor its counsel had knowledge that the bankrupt corporation had a claim of title in the real property, the affidavits and the answer raise a question of fact as to the knowledge of the plaintiff which we think requires a trial of the issues. All concur. (Appeal from an order granting plaintiff’s motion for summary judgment in a mortgage foreclosure action.) Present — Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.